Citation Nr: 1712551	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-13 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from December 2001 to June 2003.  He had a period of active duty for training from August 1998 to February 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the undersigned in October 2012.  A transcript is in the record.  

This case was before the Board in March 2013, at which time it was remanded for additional development of the record.

The March 2013 Board decision also addressed the issues of service connection for a right ankle disability and stomach ulcers, to include as secondary to depression, as well as claims for an earlier effective date for an award of service connection for sleep apnea and an increased rating for sleep apnea.  These claims were remanded and the RO was directed to issue a statement of the case.  This was accomplished in January 2016.  The Veteran did not file a timely substantive appeal.  Accordingly, this decision is limited to the issue set forth on the preceding page.

The March 2013 Board decision also remanded the claim for service connection for tinnitus.  By rating action dated January 2016, the RO granted the claim.  This matter is, therefore, resolved.

The Board notes that a June 2015 rating decision denied service connection for PTSD (claimed as anxiety).  Although the Veteran did not specifically appeal this decision, his appealed claim of service connection for a psychiatric disability encompasses consideration of PTSD and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board finds that those claimed diagnoses are part of the appeal currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability.  The service treatment records show that the Veteran was seen for sleep problems in January 2003.  It was noted he had nightmares up to five times a month.  He also reported that he felt depressed occasionally.  It was indicated that he was seeing a psychiatrist or counselor.  A March 2003 report of medical history discloses that he denied having nervous trouble or being depressed.  He noted that he was receiving counseling for personal problems.  A psychiatric evaluation on March 2003 examination was normal.  

VA outpatient treatment records show that the Veteran was seen for depression and alcohol use in September 2008.  It was stated that he had been on Zoloft in 2004 and felt that it had improved his mood.  He related that several personal losses two months earlier had accentuated his depressed feelings.  The Veteran stated he saw a psychiatrist for depression during service, but declined to take medication.  He said he felt suicidal at the time, but his embarrassment kept him from revealing his thoughts.  The diagnoses were alcohol abuse, depression, not otherwise specified versus sleep apnea.  Additional VA medical records reflect diagnoses of major depression with psychotic features; anxiety; cyclothymia; bipolar disorder; unspecified personality disorder; delusional disorder; organic schizophrenia vs. Paxil-induced vs. other substance-induced psychosis.

The Veteran was examined for posttraumatic stress disorder (PTSD) in April 2015.  The examiner concluded that he did not have PTSD.  The Veteran reported that he had received medication from a private physician for depression in 2004.  The examiner concluded that the Veteran did not have PTSD, but did not specifically address whether he had an acquired psychiatric disability that was related to service. 

Another VA psychologist reviewed the Veteran's records in January 2016 and opined that it was less likely than not that the Veteran had a current psychiatric disability, to include depressive disorder, that was related to service.  The psychologist, however, stated that the Veteran did not report psychiatric symptoms in service, but this is not true.  It is clear from the Veteran's service treatment records that he reported during service that he received counseling.  It is also noted that when he was treated for sleep problems while in service, he stated he was depressed.  Since the VA psychologist's opinion failed to acknowledge he received some treatment in service, her conclusion was not based on an accurate history and, therefore, is not adequate.  The development is therefore noncompliant with the Board's remand directives, and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).  

Additionally, as noted above, the record reflects the Veteran has been given multiple psychiatric diagnoses during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  It is unclear from the April 2015 and January 2016 opinions whether the examiners were concluding the Veteran did not have these disabilities or that these disabilities were not related to his service.  Hence, clarification of the prior opinions in this regard is also required.

The Board's remand directed that VA attempt to obtain the Veteran's post-service private treatment records.  An April 2013 VA letter requested that the Veteran provide information concerning his treatment from private medical providers following service, but he did not do so.  In light of the need for a clarifying medical opinion, the Board believes the Veteran should again have the opportunity to furnish the appropriate information.  Also, updated VA treatment records should be associated with the claims file.


Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the providers of all evaluations and treatment he has received for a psychiatric disability following his discharge from service.  He should also submit authorizations for VA to secure records of any such private evaluations and treatment.  Secure for the record all outstanding records of the evaluations and treatment from the providers identified.

2.  Obtain the Veteran's VA treatment records from April 2016 to the present.

3.  After completing the development requested in items 1 and 2, arrange for the record to be sent to the psychologist who furnished the January 2016 opinion for clarification.  She should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current psychiatric disability (to include, but not necessarily limited to, diagnoses during the appeal period of major depressive disorder; major depression with psychotic features; anxiety; cyclothymia; bipolar disorder; unspecified personality disorder; delusional disorder; organic schizophrenia vs. Paxil-induced vs. other substance-induced psychosis) is related to service, to include his report that he sought counseling during service.  

If the examiner concludes that the Veteran has not had any of the disabilities identified above during the appeal period, then an explanation for that conclusion must be provided.

The examiner should specifically discuss the Veteran's in-service report of treatment for personal problems and/or depression.  

If the psychologist who provided the opinion in January 2016 is not available, have the Veteran's records reviewed by another appropriate medical provider.  If the reviewing clinician determines that an examination is necessary, then such must be scheduled.

The reviewing clinician must include rationale with all opinions.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Then, review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).


_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

